Order denying plaintiff’s motion to punish defendant for contempt for failure to pay alimony pendente lite and counsel fee, and reducing the alimony, unanimously reversed, and the question of the financial ability of defendant to comply with the directions contained in the order of the court entered March 28, 1939, which fixed the alimony, is referred to an official referee to take testimony and to report back to the Special Term, Part I, as to the financial condition of defendant and his ability to comply with the terms of the court’s order. Upon the coming in of the report of the official referee the Special Term then is to determine (1) the application to punish the defendant for contempt and (2) whether the terms of the order of March 28, 1939, should be modified. (Civ. Prac. Act, § 1172-a, subd. 3.) *782Settle order on notice. Present —1 Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.